Citation Nr: 9904912	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  94-26 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased rating for residuals of a 
concussion, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from September 1988 to 
February 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The appeal was remanded by the Board in October 1996.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's residuals of a concussion are manifested by 
considerable impairment of social and industrial 
adaptability, but severe social and industrial impairment is 
not demonstrated, nor is occupational and social impairment 
with deficiencies in most areas with symptoms of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or 
inability to establish and maintain effective relationships 
demonstrated.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for residuals of a 
concussion have been met.  38 U.S.C.A. §§  1155, 5107 (West 
1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.132, Part 4, 
Diagnostic Code 9304 (prior to November 7, 1996); 38 C.F.R. 
§ 4.130, Part 4, Diagnostic Code 9304 (from November 7, 1996) 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The veteran has been afforded 
multiple VA examinations, treatment records have been 
obtained, and he has been afforded a personal hearing.  

The appeal was remanded by the Board in October 1996.  A 
letter was directed to the veteran's most recent address of 
record concerning any additional treatment, but no response 
was received.  Following development concerning the veteran's 
address, including input from the veteran's representative, 
letters were directed to the veteran at the address provided 
by his representative scheduling the veteran for additional 
VA examination.  These letters were returned with the 
notation that the veteran had moved and left no address.  An 
October 1997 memorandum reflects that a phone call to U. S. 
West indicated that there was no listing for the veteran in 
Cheyenne, Wyoming, and a call to the veteran's representative 
indicated that they had no newer address for the veteran.  

An October 1998 letter was directed to the veteran at the 
address that VA records for his benefits reflected.  He was 
advised to contact the office as soon as possible and provide 
a current address.  The veteran did not respond.  Although 
the veteran's representative, in an informal brief dated in 
February 1999, asserts that the veteran is receiving a 
running award of benefits and the appeal should again be 
remanded for further attempts to contact the veteran, the 
record reflects that the October 1998 letter to the veteran 
was directed to him at the address associated with the 
veteran's records for his benefits.  The representative has 
not provided any additional address other than addresses to 
which previous correspondence has been directed to the 
veteran and either returned by the Postal Service or to which 
the veteran has not responded.  "In the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet.App. 262, 265 (1993).  
In the absence of the veteran's representative providing any 
additional different address for the veteran, the Board is 
satisfied that all available relevant evidence that can be 
obtained has been obtained regarding the claim, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 
1 Vet.App. 589 (1991), the Board has reviewed the service 
medical records and all other evidence of record pertaining 
to the history of the veteran's service-connected disability.  
The Board has found nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of 
the opinion that this case presents no evidentiary 
considerations, except as noted below, that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. § Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The report of an April 1993 VA neurology examination reflects 
that on mental status examination the veteran was oriented to 
person and place.  He had some difficulty recalling events 
that had happened in the past and serial 7's were performed 
with multiple deficits.  He was not able to perform simple 
math problems and was not able to remember three objects for 
short-term memory.  His speech was slow and a bit slurred.  
The impression included head injury and concussion in March 
of 1989 with cognitive deficit and memory loss.  The report 
of an April 1993 CT scan of the veteran's head was normal.  

The report of April 1993 VA neuropsychological testing 
reflects the impression of low average overall memory 
functioning and possible very mild cerebral dysfunction.

The report of an April 1993 VA psychiatric examination 
reflects that the veteran was employed as a stocker in a 
local grocery store and had worked there for approximately 
three months.  The veteran reported that he continued to have 
memory problems and little blackout spells.  He did not 
describe any long periods of confusion.  On mental status 
examination he was neatly dressed and groomed.  His 
associations were intact.  He had a few acquaintances, mostly 
at work.  He was able to do serial 3's from 100 with some 
accuracy but could not manage serial 7's.  The diagnosis 
included possible amnestic syndrome, mild, related to head 
trauma.  The examiner commented that the veteran appeared to 
be rather isolated.  

During a personal hearing before a hearing officer at the RO 
in October 1994 the veteran indicated that he had completed 
high school with approximately a C average.  He indicated 
that he had memory loss and would have to write things down 
after the accident in order to be able to remember them.  He 
also indicated that he experienced depression and 
frustration.  

The report of a November 1994 VA neurology examination 
reflects that the veteran reported headaches approximately 
three times per week that lasted approximately one hour.  He 
indicated that they were incapacitating.  The final diagnosis 
was post concussion headaches, moderate, secondary to 
service-related trauma.

The report of a November 1994 VA psychiatric examination 
reflects that the veteran reported difficulty in getting 
along with others and that he was isolative.  He had worked 
at several laboring jobs but had usually quit because of 
inability to get along with peers or supervisors.  He was 
currently working as a stocker at a store.  He had returned 
to school and was working in computer programming.  He was 
passing all of his classes except one that he had to take 
over.  He was dressed casually.  His appearance was neat and 
his grooming adequate.  His speech appeared somewhat 
depressed and his mood was one of depression.  His affect was 
adequate and appropriate.  He was oriented for time, place, 
and person.  He was able to remember three distinct objects 
for five minutes and was also able to report what he had 
eaten the previous day.  His very recent and remote memory 
appeared to be intact.  He reported some problems managing 
his benefit payments and indicated that his mother handled 
his money.  The diagnosis included major depression and 
organic mental disorder.  The examiner commented that the 
veteran's depression was due to the residuals of his service-
connected concussion and had worsened.  He also commented 
that the veteran had some cognitive deficit and memory loss 
that would appear to be secondary to the service concussion.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluation of psychiatric disorders was changed, 
effective November 7, 1996.  See, Rating Schedule, in 
Karnas v. Derwinski, 1 Vet.App. 308 (1991), it was held that 
when the law or regulations change after a claim has been 
filed, but before the appeal process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  See DeSousa v. Gober, 
10 Vet.App. 461, 465-67 (1997).  However, in Rhodan v. West, 
12 Vet.App. 55 (1998), it was held that the new rating 
criteria regarding mental disorders could not have 
retroactive application prior to November 7, 1996.  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected residuals of a concussion under 
the old criteria both prior to and from November 7, 1996, and 
under the new criteria as well from November 7, 1996.

The veteran has been awarded a 10 percent schedular 
evaluation for his residuals of a concussion under Diagnostic 
Code 9304 of the Rating Schedule.  Prior to November 7, 1996, 
Diagnostic Code 9304 provided that a 10 percent evaluation 
was for assignment where there was mild impairment of social 
and industrial adaptability.  A 30 percent evaluation was for 
assignment where there was definite impairment of social and 
industrial adaptability.  A 50 percent evaluation was for 
assignment where there was considerable social and industrial 
impairment.  A 70 percent evaluation was for assignment where 
there was severe impairment of social and industrial 
adaptability.  A 100 percent evaluation will be assigned 
where there is impairment of intellectual functions, 
orientation, memory and judgment, and lability and 
shallowness of affect of such extent, severity, depth, and 
persistence as to produce total social and industrial 
adaptability.  From November 7, 1996, Diagnostic Code 9304 
provides that a 50 percent evaluation will be assigned where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotype speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and moods; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation will be 
assigned where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

With consideration of the demonstrated memory impairment, 
headaches, the cognitive deficit manifested, depression, and 
social isolation as well as a history of changing employment, 
the Board concludes that the evidence is in equipoise with 
respect to whether or not the veteran's symptoms more nearly 
approximate considerable impairment of social and industrial 
adaptability under the evaluation criteria in effect prior to 
November 7, 1996.  In resolving all doubt in the veteran's 
behalf, a 50 percent evaluation is warranted for the 
veteran's residuals of a concussion.  However, a 
preponderance of the evidence is against a finding of severe 
impairment of social and industrial adaptability, noting that 
neuropsychological testing indicated that the veteran's 
memory functioning was low average overall and that he had 
mild cerebral dysfunction and that psychiatric examinations 
indicate that the veteran's memory for very recent and remote 
events is intact.  The record also indicates that the veteran 
has maintained employment with different employers and has 
pursued vocational rehabilitation in computer programming.  
The Board has considered the veteran's testimony and finds it 
to be credible, but a preponderance of the evidence continues 
to be against an evaluation greater than the 50 percent 
granted herein under the criteria in effect prior to November 
7, 1996.

With respect to the criteria in effect from November 7, 1996, 
a preponderance of the evidence is also against an evaluation 
greater than the 50 percent granted herein.  In this regard, 
the evidence does not indicate that the veteran has 
deficiencies in most areas noting that he does not neglect 
personal appearance or hygiene and that his judgment, both 
intellectually and socially is intact.  He impulse control is 
also intact and he is oriented for time, place, and person.  
Therefore, a preponderance of the evidence demonstrates that 
the veteran does not meet the criteria for an evaluation 
greater than 50 percent under the rating criteria from 
November 7, 1996.  Accordingly, a preponderance of the 
evidence is against an evaluation greater than the 50 percent 
granted herein under either the criteria in effect prior to 
or from November 7, 1996.


ORDER

An increased rating of 50 percent for residuals of a 
concussion is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 Department of Veterans Affairs

